t c memo united_states tax_court beatrice dipierro petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in p’s income_tax_liability on account of petitioner’s failure to account for certain cash transactions held p has failed to prove nontaxable sources for the cash transactions which is prima facie evidence of income see 87_tc_74 held further p is liable for tax on self- employment income held further p is liable for sec_6662 i r c accuracy-related_penalty b gray gibbs for petitioner judith c winkler and howard p levine for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the deficiency_notice respondent determined deficiencies in petitioner's federal income taxes and addition_to_tax and accuracy-related_penalties as follows addition_to_tax accuracy-related year deficiency sec_6651 a penalty sec_6662 a dollar_figure --- dollar_figure big_number s486 big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have filed a stipulation of settled issues in which petitioner concedes certain issues those concessions are accepted the issues remaining for decision are whether petitioner omitted from gross_income dollar_figure and dollar_figure for and respectively whether those amounts constitute income from self-employment and whether petitioner is liable for accuracy-related_penalties for both and on account of negligence or disregard of rules or regulations findings_of_fact introduction some facts have been stipulated and are so found the stipulations of facts filed by the parties with attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in belleair florida petitioner’s background petitioner moved to the united_states from bogota colombia in married alfred dipierro in and was divorced from him in the divorce two children were born of that marriage a son gary born in and a daughter audrey born in petitioner’s property in the divorce petitioner received a condominium apartment in belleair florida the belleair property in which she resides four houses held for rental in california the california rental properties a 15-unit apartment complex in dunedin florida the dunedin property and dollar_figure in cash petitioner sold the dunedin property in receiving dollar_figure in cash and a note in the principal_amount of dollar_figure the dollar_figure note calling for monthly payments of dollar_figure commencing on date at the end of petitioner received a payment of dollar_figure in discharge of the remaining obligation under the dollar_figure note at the time of trial petitioner still owned three of the california rental properties during and two of those properties rented for between dollar_figure and dollar_figure a month and one rented for between dollar_figure and dollar_figure a month petitioner sold the fourth california rental property in date receiving a note in the principal_amount of dollar_figure calling for monthly payments of dollar_figure prior to its sale the fourth california property rented for between dollar_figure and dollar_figure a month most of the rental payments petitioner received with respect to the california properties were received in cash collected by her or her son gary when gary collected the rental payments he deposited them in a bank account petitioner maintained in california and she would write checks on that account petitioner relied on her memory to report her rental receipts to her accountant who prepared her federal_income_tax return in date petitioner purchased a two-bedroom condominium apartment in las vegas nevada the las vegas property for dollar_figure in cash she obtained that sum from the proceeds of the sale of the dunedin property anda loan of dollar_figure from ncnb national bank the las vegas property was held for rental for between dollar_figure and dollar_figure a month in date petitioner applied for a loan to refinance the belleair property in her loan application petitioner represented that her net_worth was dollar_figure petitioner’s bank accounts petitioner owned the following bank accounts in and fortune bank account no ncnb national bank account no ncnb national bank account no ncnb national bank account no ncnb national bank account no hawthorne savings and loan assoc account no hawthorne savings and loan assoc account no during the course of respondent’s examination of petitioner’s and returns petitioner failed to provide respondent complete information concerning those bank accounts bank transactions petitioner deposited dollar_figure in cash into ncnb national bank account no on date the ncnb deposit petitioner deposited dollar_figure in cash into fortune bank account no on date the fortune bank deposit on that same date petitioner withdrew dollar_figure t that dollar_figure deposit is shown in ex 13-m p the fortune bank statement for account no for date ex 5-e contains a true copy of internal revenue form_4789 currency transaction report filed by fortune bank which shows a dollar_figure deposit on date to petitioner’s account no we cannot resolve that discrepancy the parties seem satisfied that there was only one cash deposit of continued from that fortune bank account petitioner purchased a check with cash at nationsbank formerly ncnb national bank on date in the amount of dollar_figure the nationsbank purchase petitioner’s returns petitioner did not prepare her own federal_income_tax returns for and she relied on her accountant respondent’s adjustments among the adjustments made by respondent to petitioner’s and gross_income are additions in the amounts of dollar_figure and dollar_figure for and respectively in the notice_of_deficiency respondent explains those adjustments as follows it is determined that during the taxable years and the cash of dollar_figure and dollar_figure respectively that you deposited in various banks was not reported on your income_tax returns respondent identifies the cash deposits in question as the ncnb deposit the fortune bank deposit and the nationsbank purchase continued dollar_figure to petitioner’s account in fortune bank on date and we so find opinion i deficiencies a normal_tax introduction respondent adjusted increased petitioner’s gross_income for and on account of unexplained cash deposits and an unexplained cash purchase dollar_figure deposited to ncnb national bank account no on date the ncnb deposit dollar_figure deposited to fortune bank account no on date the fortune bank deposit and dollar_figure expended to purchase a check at nationsbank on date the nationsbank purchase collectively the cash transactions petitioner does not dispute the fact of the cash transactions petitioner claims that the ncnb deposit was of funds received by petitioner as gifts from her children gary and audrey and accordingly does not represent an item_of_gross_income petitioner claims that the fortune bank deposit and the nationsbank purchase were from amounts reported by petitioner as gross_income for and thus do not represent an item of unreported gross_income respondent relies principally on petitioner’s failure to prove her claims respondent’s examination petitioner argues that respondent’s examination in this case was inadequate the auditor in this case did little or nothing to determine whether the deposits cash transactions were from a taxable source we disagree the record contains copies of three forms currency transaction reports relating to the ncnb deposit the fortune bank deposit and the nationsbank purchase respectively those reports may have triggered respondent’s examination of petitioner’s and federal_income_tax returns both the tax_auditor and appeals officer concerned with the examination of those returns testified they told of confusing and contradictory explanations by petitioner concerning the cash transactions the appeals officer testified that petitioner could never specifically tell me what the underlying source of those deposits were for either or she could not recall the tax_auditor testified that initially petitioner’s representative stated that there had been no sources of nontaxable income we interpret petitioner's initial representations to respondent to be that there were no unaccounted-for receipts that could be the source of the cash transactions petitioner then told the tax_auditor that the ncnb deposit was proceeds from a loan from her daughter she then provided unverifiable statements from both her daughter and son that each had made a loan to her petitioner’s testimony did not contradict the substance of respondent’s agents’ narrative we said early on by design the statute contemplates the keeping by a taxpayer of accounts and records from which his correct income can be determined and in the absence of such books of account the respondent must determine or verify his income from the records or sources that are available 45_bta_104 affd 132_f2d_775 2d cir affd sub nom 132_f2d_781 2d cir see sec_6001 sec_1_6001-1 income_tax regs petitioner did not keep adequate_records of her rent receipts she failed to provide the appeals officer or tax_auditor with complete information concerning her bank accounts she provided to them unverifiable explanations as to the claimed gifts from her children her explanations to them of nontaxable sources for the cash transactions were confusing and contradictory the records and sources available during the examination were inadequate to explain the cash transactions as deriving from nontaxable sources and respondent adjusted increased petitioner’s gross_income to reflect his determination that no nontaxable sources existed burden_of_proof the general_rule is that the burden_of_proof is upon petitioner see rule a which she must carry by a preponderance_of_the_evidence eg 779_f2d_849 2d cir affg in part and remanding in part mandina v commissioner tcmemo_1982_34 petitioner argues however that this case presents an exception to the general_rule because the notice_of_deficiency at least with respect to the items here in question is arbitrary and without foundation petitioner cites 649_f2d_152 2d cir affg in part revg in part and remanding 74_tc_260 in llorente the commissioner’s notice_of_deficiency was based on his reconstruction of the taxpayer’s income from drug dealing and in the view of the court_of_appeals there was inadequate evidence that the taxpayer had actually purchased or sold cocaine during the period in issue in 87_tc_74 we distinguished llorente which would have applied under the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir on the basis that in that case tokarski which involved a bank deposit of dollar_figure there was no question that the taxpayer received that sum under these circumstances we hold that there is no requirement that respondent produce evidence linking petitioner to an income-producing activity as a precondition to requiring petitioner to meet his burden_of_proof tokarski v commissioner t c pincite fn ref omitted we generalized a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income id pincite the same holds true for a cash expenditure see bevan v commissioner tcmemo_1971_312 affd 472_f2d_1381 6th cir see also reed v commissioner tcmemo_1997_388 affd without published opinion 155_f3d_560 4th cir 994_f2d_1542 11th cir affg tcmemo_1991_636 is a decision of the court_of_appeals for the eleventh circuit which if it were squarely on point we would be bound to follow under the golsen doctrine in blohm the court_of_appeals said for the presumption of correctness to adhere in cases involving the receipt of unreported income however the deficiency determination must be supported by some evidentiary foundation linking the taxpayer to the alleged income-producing activity blohm v commissioner f 2d pincite internal quotation marks omitted blohm is distinguishable for the same reason that llorente v commissioner supra would be distinguishable were this case appealable to the court_of_appeals for the second circuit viz we are here dealing with cash deposits and expenditures which is prima facie evidence of income petitioner bears the burden_of_proof adjustment respondent adjusted petitioner’s gross_income on account of the ncnb deposit dollar_figure deposited into an account of petitioner’s on date in the petition petitioner avers that all the cash transactions were from funds accumulated by petitioner from a loan to her from ncnb national bank and from rental income received by her in prior years on brief petitioner argues that the source of the ncnb deposit was funds received by petitioner from her children either as loans or gifts as evidenced by the testimony of petitioner and her children petitioner’s testimony and that of her children concerning the source of the ncnb deposit conflicted on numerous points and was not credible petitioner’s testimony was particularly unconvincing concerning the actual times places manner and denominations of the supposed gifts of cash to her petitioner was not able to remember the details of her son's presenting her with dollar_figure in cash or her daughter's presenting her with dollar_figure in cash upon questioning by the court petitioner was not certain when she traveled from california to florida with the dollar_figure her son supposedly gave her and could not recall whether she received dollar_figure in cash from her daughter in date or date the children’s testimony seems particularly incredible given the large sums of money the children supposedly gave their mother in comparison to their modest reported incomes for the years at issue we do not credit gary’s testimony that he kept dollar_figure in dollar_figure bills under the carpet in the closet in his apartment nor his sister audrey’s testimony that she received more than dollar_figure in cash gifts at her wedding which she kept at home in her closet in a safe we observed the demeanor of petitioner and her children and do not believe that any of them told the truth with respect to the source of the ncnb deposit we may reject testimony that is inherently improbable or manifestly unreasonable even where no contradictory testimony is offered see eg 204_f2d_205 5th cir and the cases cited therein we accord the testimony of petitioner and her children no weight with respect to the source of the ncnb deposit petitioner has failed to prove her claim of a nontaxable source adjustment respondent adjusted petitioner’s gross_income on account of the fortune bank deposit dollar_figure deposited into an account of petitioner’s on date and the nationsbank purchase dollar_figure used to purchase a cashier’s check on date petitioner argues that petitioner’s reported income principally from real_estate explains those cash transactions petitioner has attempted to show from known bank_deposits and sources of income that petitioner did not fail to report all of her income for petitioner’s analysis is flawed there is in evidence a statement of account activity for hawthorne savings and loan association account no the first hawthorne account that statement shows a transfer into that account from hawthorne savings and loan association account no the second hawthorne account in the amount of dollar_figure on date there is however no statement of account activity in evidence with respect to the second hawthorne account we cannot therefore place any confidence in the completeness of petitioner’s bank deposit analysis because we do not have confidence that petitioner took into account all deposits to all of her bank accounts in also petitioner added as deposits into the first hawthorne account amounts that were withdrawals and not deposits finally petitioner failed to take into account the nationsbank purchase alternatively petitioner argues that the fortune bank deposit is the proceeds of rental income petitioner’s failure to maintain adequate_records of her rental activities gives us no confidence in that claim petitioner also argues that the fortune bank deposit was withdrawn the fortune bank withdrawal in cash on the same day date that it was made and used the next day date with additional cash to make the nationsbank purchase however petitioner's testimony with regard to those transactions was unclear petitioner testified that she did not know what she did with the fortune bank withdrawal and cannot remember why she made the nationsbank purchase also there is no currency transaction report in evidence with respect to the fortune bank withdrawal currency transaction reports are required to be prepared by banking institutions when customers conduct single cash transactions deposits withdrawals exchanges of currency or other_payments or transfers in amounts of dollar_figure or greater u s c sec_5313 we infer from petitioner's failure to offer a currency transaction report for the alleged withdrawal of dollar_figure cash that no such withdrawal of cash occurred petitioner has failed to prove nontaxable sources for either the fortune bank deposit or the nationsbank purchase conclusion because petitioner has failed to prove nontaxable sources for the cash transactions respondent’s determination of deficiencies with respect to his adjustments made with respect to the cash transactions is sustained b tax on self-employment_income sec_1401 imposes a two-part tax on the self-employment_income of every individual an individual’s self-employment_income depends on his net_earnings_from_self-employment see sec_1402 in relevant part the term net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by the individual less allowable deductions attributable to the trade_or_business sec_1402 respondent determined that petitioner failed to pay self-employment taxes of dollar_figure and dollar_figure for and respectively respondent based his determination on petitioner’s lack of adequate_records establishing that she was not subject_to self-employment taxes with respect to the cash transactions petitioner argues that she is not liable for self-employment taxes because she did not carry on any trade_or_business petitioner has failed to prove that the cash transactions involved proceeds from a nontaxable source she has failed to prove that such proceeds did not arise in connection with a trade_or_business we sustain respondent’s determinations of deficiencies to the extent allocable to the taxes on self- employment income il sec_6662 accuracy-related_penalties sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations hereafter simply negligence respondent determined sec_6662 penalties against petitioner for her negligence with respect to the total underpayment for and petitioner contests the sec_6662 penalties only to the extent that they relate to the cash transactions negligence has been defined as the failure to exercise the due care of a reasonable and ordinarily prudent person under like circumstances see 85_tc_934 in the petition petitioner assigns error to respondent’s determination of sec_6662 penalties with respect to the cash transactions however petitioner does not aver any specific facts in support of her assignment of error on brief petitioner claims that she relied on her accountant properly to prepare her federal_income_tax returns for and a taxpayer acts reasonably when she provides her accountant or attorney with all relevant information necessary to prepare her tax_return and she relies in good_faith on the advice of her attorney or accountant regarding a matter of substantive tax law see jaques v commissioner tcmemo_1989_673 affd 935_f2d_104 6th cir see also 469_us_241 the taxpayer however bears the ultimate responsibility for the correctness of her income_tax return and good_faith reliance on professional advice is not a substitute for compliance with an unambiguous statute that requires no special training or effort to understand and apply see united_states v boyle supra pincite accordingly where the taxpayer delegates the preparation of her income_tax return to a tax_return_preparer the taxpayer has a duty to provide the tax_return_preparer with all relevant information necessary to prepare the return see 59_tc_473 jaques v commissioner supra and to review her completed tax_return before signing it see biederstadt v commissioner tcmemo_1989_235 see also pervier v commissioner tcmemo_1989_344 we are not convinced that petitioner provided all relevant information necessary for her accountant properly to prepare her returns respondent’s tax_auditor testified that petitioner’s representative who prepared her returns initially told him that there were no sources of nontaxable income that conflicts with petitioner’s position in this case at least with respect to the ncnb deposit that the ncnb deposit was the proceeds of loans or gifts from her children petitioner failed to call her accountant or show that he was unavailable from which we draw the inference that his testimony would have been adverse to petitioner see 6_tc_1158 the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir petitioner has failed to carry her burden of proving that she was not negligent with respect to her and returns see rule a decision will be entered for respondent
